         Case 3:14-cr-00227-AWT Document 210 Filed 06/10/20 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA                    :
                                             :   Crim. No. 3:14-cr-227 (AWT)
                v.
                                             :

 EARL O’GARRO, JR.                           :




            ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

       For the reasons set forth below, the defendant’s Emergency Motion for Reduction in

Sentence Under 18 U.S.C. § 3582(c)(1)(A)(i) (ECF No. 185) is hereby DENIED.

       The defendant was charged in a Second Superseding Indictment with two counts of wire

fraud and one count of mail fraud. On December 14, 2015, the jury convicted the defendant on

all three counts following a four-day trial. The presentence report calculated the defendant’s

total offense level as 29 and determined that the defendant fell within Criminal History Category

II. Consequently, the advisory range under the Sentencing Guidelines was 97 to 121 months of

imprisonment. As discussed below, the court concluded that the purposes of a criminal sentence

that are most important in this case are providing just punishment, specific deterrence, and

reflecting the seriousness of the offense. The court also concluded that Criminal History

Category II overstated the seriousness of the defendant’s criminal history and expressed a

concern about the cumulative effect of two enhancements, i.e. the enhancement for use of

sophisticated means and the enhancement for causing the false registration of a domain name.

Consequently, the court concluded that a non-Guidelines sentence was appropriate, and it
         Case 3:14-cr-00227-AWT Document 210 Filed 06/10/20 Page 2 of 7



imposed a sentence that included a term of imprisonment of 78 months on each count, to be

served concurrently.

       The court’s conclusion at sentencing that it was most important that the sentence provide

just punishment, specifically deter the defendant from committing further offenses, and reflect

the seriousness of the offense was based on the defendant’s course of conduct in committing the

charged offenses, and that course of conduct, together with the need to serve those purposes of

sentencing, is what leads the court to conclude that the defendant’s motion for compassionate

release should be denied. Thus, it is appropriate to describe that course of conduct here.

       The memorandum submitted by the government at the time of the defendant’s sentencing

accurately summarizes the defendant’s actions that led to the three convictions:

       Between April and October 2013, O’Garro abused his position as President and Chief
       Executive Officer (“CEO”) of Hybrid Insurance Agency, LLC (“Hybrid”), an insurance
       brokerage agency, to defraud a series of companies and entities with which Hybrid did
       business.

              There were three distinct but related aspects to the defendant’s scheme. The first
       began with O’Garro’s ill-advised decision to purchase a $995,000 beachfront
       condominium in the Dominican Republic on April 23, 2013. Pursuant to the purchase
       contract, the defendant was required to make a $100,000 installment payment on May 1,
       2013. However, O’Garro did not have enough cash on hand to make the installment
       payment.

               To come up with the money, O’Garro submitted a series of fraudulent financing
       applications to Capital Premium Financing, Inc. (“CPF”), a family-run premium financing
       company based in Utah. The first application was submitted on April 30, 2013 – the day
       before the condominium payment was due. Through these applications, O’Garro falsely
       represented to CPF that: (1) AmTrust E&S Insurance Services, Inc. (“AmTrust”), an
       insurance carrier, had issued insurance policies for four companies; (2) these companies
       were using CPF’s services to finance their premium payments; and (3) Hybrid had
       brokered the contracts and was entitled to collect the premiums on behalf of AmTrust.
       O’Garro had “binding authority” from AmTrust, a position of trust that allowed him to
       write policies on AmTrust’s behalf without preapproval from AmTrust.

               O’Garro knew these representations were false. AmTrust had not issued insurance
       policies for any of the four companies, each of which was owned or operated, in whole or
       in part, by the defendant. Nevertheless, in reliance on the O’Garro’s misrepresentations,

                                                 2
 Case 3:14-cr-00227-AWT Document 210 Filed 06/10/20 Page 3 of 7



CPF released $849,282.55 in premium payments to Hybrid between May and early July
2013. O’Garro did not tell CPF that the policies were fraudulent; nor did he transmit the
money to AmTrust (which would not even have known what to do with the money).
Instead, O’Garro used the stolen money to pay for personal expenses (including paying
$100,000 toward his condominium in the Dominican Republic) and to support Hybrid’s
sagging finances.

        In mid-July 2013, a CPF officer, Chad Gabrielsen, asked O’Garro to connect him
with someone at AmTrust who could independently verify the four policies. O’Garro
attempted to cover up his fraud by directing his IT consultant to set up (1) a sham email
domain (amtrustgrp.com) that was very similar to AmTrust’s actual domain
(amtrustgroup.com);        and        (2)     an      associated       email      account
(regina.ricciuti@amtrustgrp.com) that was strikingly similar to the actual email account
of an AmTrust underwriter, Regina Ricciuti, whom O’Garro knew from prior dealings
with the company (regina.ricciuti@amtrustgroup.com). Then, on July 10, 2013,
impersonating Ricciuti and using the regina.ricciuti@amtrustgrp.com email address that
he controlled, O’Garro sent Gabrielsen a list of fake policy numbers and effective dates
for the four nonexistent AmTrust policies. The email also listed a mobile telephone
number for Ricciuti that, in fact, belonged to O’Garro. The effect was to make it appear
to CPF that an AmTrust employee was confirming the nonexistent policies. However, if
Gabrielsen (or anyone at CPF) had attempted to follow-up by sending an email to
regina.ricciuti@amtrustgrp.com or by calling the mobile telephone number provided, the
email or call would have gone to O’Garro.

        CPF discovered the defendant’s scheme when Gabrielsen called Ricciuti at her
office telephone number and learned that she had not emailed him and that AmTrust had
not issued the four policies in question. Shortly after that telephone call, O’Garro
confessed his fraud to the CEO of CPF, David Gabrielsen (Chad’s father). CPF
subsequently placed a lien on O’Garro’s home, and O’Garro agreed to make a partial
repayment to CPF in the amount of $300,000. That financial obligation led to the second
aspect of the defendant’s crime.

        In late June 2013, Hybrid was selected as the new wholesale broker for the City
of Hartford’s excess and umbrella insurance policies. The policies had an effective date
of July 1, 2013, with the premiums due within 30 days to the carriers, Starr Indemnity &
Liability Company, Inc. (“Starr Indemnity”) and National Casualty Company (“National
Casualty”). The premiums were supposed to be sent by the City to its retail agent, H.D.
Segur, to pass along to Hybrid for remittal to the carriers. On July 18, 2013, however,
O’Garro contacted the City’s Treasurer directly (bypassing the City’s retail agent) and
falsely informed him that the City’s premiums were late and that the City’s coverage was
in danger of cancelation.

       In fact, the City’s coverage was not in danger of cancelation, because the
premiums were not due to the carriers until July 31, 2013. There was no contractual
provision or understanding among the relevant parties that Hybrid had to receive the
premiums prior to that date. But based on O’Garro’s misrepresentations to the City

                                        3
             Case 3:14-cr-00227-AWT Document 210 Filed 06/10/20 Page 4 of 7



           Treasurer, the City wired $868,244 in premiums to Hybrid on July 18, 2013. Of that
           sum, $441,900 constituted a premium payment owed by the City to Starr Indemnity and
           $228,097 constituted a premium payment owed by the City to National Casualty. 1
           O’Garro did not remit the premiums to either Starr Indemnity or National Casualty.
           Instead, within 17 minutes of receiving the $868,244 wire from the City, O’Garro wired
           $300,000 to CPF to partially repay his fraud debt. In early September 2013, the City’s
           Risk Manager questioned O’Garro about the status of Hybrid’s payment to Starr
           Indemnity and National Casualty, and the defendant falsely assured him that the premium
           payments had been sent to the carriers.

                   The third aspect of O’Garro’s scheme targeted the State of Connecticut
           Department of Economic and Community Development (“DECD”). In the summer of
           2013, at the same time O’Garro was defrauding CPF and the City’s insurance carriers, he
           also applied for a $500,000 loan from DECD. The stated purpose of the loan was to
           expand Hybrid’s business operations and create jobs in Connecticut. The loan application
           and supporting materials, which the defendant personally completed, required him to
           provide truthful information concerning his and Hybrid’s financial condition. To increase
           the likelihood that the application would be approved, O’Garro provided false information
           to DECD, including by understating his and Hybrid’s liabilities. O’Garro did not disclose,
           for instance, the premiums he stole from CPF, Starr Indemnity, and National Casualty, or
           premiums he owed to other insurance carriers (including $295,373 owed to AmTrust on
           actual insurance policies separate from the fraudulent policies discussed above, and
           $72,782.50 owed to Great American Insurance Company (“GAIC”)). O’Garro also failed
           to disclose money owed to his employees, whose paychecks were bouncing that summer.

                   Based on O’Garro’s misrepresentations, DECD approved a $500,000 business
           development loan and mailed the defendant a check for the first $250,000 tranche of the
           loan on August 28, 2013. Instead of using the loan proceeds for business expansion, the
           defendant spent the taxpayer funds on personal expenses, including his Dominican
           Republic condominium ($25,000), his children’s private school tuition ($19,000), and a
           loan to a friend ($6,000).

Gov’t’s Sentencing Mem. (ECF No. 125) at 1-6.

           At sentencing the court explained why it concluded that there was a particular need for

the sentence imposed to reflect the seriousness of the offense and to deter the defendant from

committing further offenses, as follows:

                  In terms of the seriousness of the offense, it seems to me noteworthy that your
           conduct had an impact on an industry that only functions well if people are able to act
           under the concept of binding authority, and your conduct created quite a concern, I think,
           for that industry.


1
    “The remaining $198,247 was passed along to a third insurance carrier with which the City had a contract.”

                                                           4
         Case 3:14-cr-00227-AWT Document 210 Filed 06/10/20 Page 5 of 7



              I also am struck by the impact that your offense conduct had on particular
       individuals who were here at trial.

             And finally, the impact on the city of Hartford was alluded to by counsel for the
       government.

               I think these are truly aggravating factors.

               In terms of specific deterrence, your counsel mentioned what I view as basically
       socioeconomic factors. I look at your character. In looking at your character as evidenced
       by your offense conduct, your motivation for the crimes, which was pure and simple greed
       to live a luxurious life-style at the expense of others, and your world view, which puts you
       at the center of things. And I won't read Paragraphs 71 and 72 of the Presentence Report,
       but I think they convey that point, not in the words I use, but they do support the
       conclusion that I reached.

              So I think there is a need to deter you from committing further offenses.

Trans. (ECF No. 142) at p. 37, ll. 11 to p. 38, ll. 10. The court alluded to and agreed with the

government’s explanation as to why the defendant’s crimes were serious:

               By all measures, the defendant’s crimes are serious. The total loss in this case is
       $2,137,433.05, and O’Garro’s crimes affected at least six victims. The brazenness of the
       crimes, and the risks to which O’Garro exposed his victims, compound the severity of
       the harm. O’Garro jeopardized the City of Hartford’s insurance coverage by diverting
       premiums meant for the carriers. He stole taxpayer dollars from DECD. He created and
       sent fraudulent policy documents to CPF for four companies that he owned or operated.
       He established a fake email account and impersonated an underwriter in an effort to hide
       his fraud from CPF. And he did it all to sustain a luxurious lifestyle he could not afford –
       while his employees’ paychecks were bouncing. These circumstances demonstrate a
       complete disregard for the law, for societal norms and mores, and for other people.

Gov’t’s Sentencing Mem. (ECF No. 125) at 7.

       The court must determine, after considering the factors set forth in section 3553(a) to the

extent they are applicable, whether extraordinary and compelling reasons warrant a sentence

reduction in the defendant’s case and whether such a reduction is consistent with U.S.S.G. §

1B1.13, the applicable policy statement.

       With respect to extraordinary reasons warranting a sentence reduction, the parties

disagree about whether the defendant suffers from health conditions that make him particularly

                                                 5
         Case 3:14-cr-00227-AWT Document 210 Filed 06/10/20 Page 6 of 7



susceptible to serious complications should he contract COVID-19. The government’s position

with respect to the defendant’s beta-thalassemia diagnosis is that although “the CDC has

generically recognized thalassemia as a disorder that may (but does not necessarily) put people at

higher risk for severe illness from COVID-19. . . . there are different kinds of thalassemia (alpha

and beta), and different degrees of severity within those classifications. . . . [and]

the defendant’s medical records . . . are consistent with beta-Thalassemia minor”, which “the

medical literature indicates . . . is not of particular concern.” Gov’t’s Opposition (ECF No. 206)

at 6.   With respect to the defendant’s sleep apnea, the government’s position is that the

defendant has not established that he still suffers from it. The defendant’s position with respect

to his beta-thalassemia diagnosis is, inter alia, that the sequence of events that led to him

suffering a medical emergency which resulted in massive blood loss and blood transfusions upon

his admission to Danbury Hospital and the evidence that he was scheduled for a consultation

with a hematologist, which was cancelled due to the COVID-19 pandemic, taken together,

demonstrate that his thalassemia condition is very serious. With respect to the defendant’s sleep

apnea, the defendant’s position is that his surgery alleviated some of his symptoms but he still

suffers from this condition, and although he has requested a Continuous Positive Airway

Pressure (CPAP) machine, to date he has not received it and experiences difficulty breathing

throughout the night. The court would need to obtain additional information to decide whether

the defendant suffers from health conditions that make him particularly susceptible to serious

complications should he contract COVID-19. But the court concludes that resolving that

question is not necessary because the defendant has not met his burden of demonstrating that,

after considering the factors set forth in § 3553(a) to the extent they are applicable, there are

compelling reasons that warrant a sentence reduction in his case.



                                                   6
         Case 3:14-cr-00227-AWT Document 210 Filed 06/10/20 Page 7 of 7



        After considering the applicable § 3553(a) factors, the court concludes that the defendant

fails to present compelling reasons for reduction of his sentence. At sentencing, as discussed

above, the court concluded that it is most important that the sentence imposed not only constitute

just punishment for the defendant’s offense conduct, but also that it deter the defendant from

committing further offenses and that it reflect the seriousness of the offense. On May 12, 2016,

the defendant self-surrendered and began serving his 78-month sentence. The Bureau of Prisons

website shows that the defendant currently has a release date of November 21, 2021. Given this

particular defendant’s course of conduct during the commission of the offenses of conviction and

this defendant’s character, as discussed at sentencing, the court concludes that reducing his

sentence to time served would seriously undermine the purposes of a criminal sentence the court

concluded are most important in this case. The court notes that in determining whether the

defendant has demonstrated that there are compelling reasons that warrant a sentence reduction,

nothing with respect to the number of COVID-19 cases at FCI Danbury and/or the way that the

situation is being managed by that institution deserves greater weight than the objective of not

undermining the purposes of a criminal sentence the court concluded are most important in this

case.

        It is so ordered.

        Signed this 10th day of June 2020 at Hartford, Connecticut.



                                                      /s/AWT                 ___
                                                Alvin W. Thompson
                                              United States District Judge




                                                 7
